PALMORE, Justice
(concurring).
It is with much reluctance that I am forced to concur in the majority opinion, but I cannot avoid the conclusion that the law is too plain to do otherwise. No one actually contends with a straight face that these petitions complied with the express provisions of the statute. The undisputed fact of life is that they did not. The only question is whether the deficiency was fatal. There are two possible theories under which it might be found not so. One is that when the legislature enacted the requirement that someone verify the “signatures and addresses” (emphasis added) it really intended that only the signatures need be verified. That is the avenue taken by the dissenting opinion, and I am unable to swallow it. It could just as reasonably be argued that the addresses themselves were not essential so long as the signatures were good, but as the majority opinion points out, that has been settled to the contrary.
That the signers themselves did all they were required to do cannot be the answer in this case, because the statute requires additional action by other people — that is, some one or more persons must thereafter execute, affidavits verifying the signatures and addresses. The petitions presented to the fiscal court within the statutorily-allotted 30 days simply were not supported by affidavits which complied with that requirement.
At first I thought that perhaps the filing of proper verifying affidavits after expiration of the 30-day period could be regarded as a ministerial sort of corrective action, similar to the correction of a record or amendment of the return on a summons or other process. This, I believe, was substantially the view taken by the circuit court, and it would be perfectly sound except for the fact that the law seems to be pretty well settled that if a referendum petition is not made good within the time in which it must be filed it cannot be made so afterward. As once observed by the court of a sister state, “After the sections of a petition have once been filed they may not be amended by its friends, nor mutilated by its enemies. To permit one would lead to the other.” Thompson v. Vaughan, 192 Mich. 512, 159 N.W. 65, 70 (1916).
That the people are denied a direct and immediate vote on this matter results not from what this court wishes or decrees, but from the restrictions enacted by the legislature and from somebody’s failure to comply with those restrictions. We are not justified in changing the law that will apply to future cases in order to rectify a mistake made in one case.
In another concurring opinion it is suggested that the position taken by the majority in Board of Registration Com’rs v. Hallahan, Ky., 485 S.W.2d 759, decided a week or two ago, was inconsistent with the *758position now taken in this case. However, there is room for an honest difference of opinion on that subject, and I do not see that the two cases are at all analogous. In Hallaban the inquiry was directed to what was the legislative intent deducible from a hodge-podge of old and new statutes which, from the standpoint of draftsmanship, had not been too expertly fitted together. Of one thing I am reasonably certain — that the result of the majority opinion in that case was exactly what the legislature intended. That, after all, is or should be the objective sought by any philosophy of statutory construction. Here there is no question at all as to what is meant by the statute. In fact, as already observed, no one really contends that the petitions conformed to its literal requirements.